UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-51225 SearchCore, Inc. (Exact name of registrant as specified in its charter) Nevada 43-2041643 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26497 Rancho Parkway South Lake Forest, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (855) 266-4663 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 14, 2013, there were 38,027,967 shares of common stock, par value $0.001, issued and outstanding. SEARCHCORE, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 34 ITEM 4 Controls and Procedures 34 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 36 ITEM 1A Risk Factors 36 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 ITEM 3 Defaults Upon Senior Securities 36 ITEM 4 Mine Safety Disclosures 36 ITEM 5 Other Information 36 ITEM 6 Exhibits 37 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1 Financial Statements SEARCHCORE, INC. Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Other current assets Current assets - discontinued operations TOTAL CURRENT ASSETS $ $ Property and equipment, net Intangible assets: Domain names Trademarks Web software, net Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Notes payable Notes payable - related party Current liabilities - discontinued operations TOTAL CURRENT LIABILITIES $ $ LONG TERM LIABILITIES Other accrued liabilities Notes payable — Notes payable - related party — TOTAL LONG TERM LIABILITIES TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value: 20,000,000 shares authorized; zero shares issued and outstanding at March 31, 2012; zero shares issued and outstanding at December 31, 2012; — — Common stock, $0.001 par value: 200,000,000 shares authorized; 38,027,967 shares issued and outstanding at March 31, 2013, 80,549,563 shares issued and outstanding at December 31, 2012, Treasury stock; Zero shares issued and outstanding at March 31, 2013, 42,581,596 shares issued and outstanding at December 31, 2012, — — Paid-in capital ) ) Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SEARCHCORE, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, March 31, REVENUE Sales $ $ Total revenue OPERATING EXPENSES Cost of sales Selling, general and administrative expenses Total operating expenses Operating Income (loss) ) Other Income (Expense) Gain on change in fair value of earn-out liabilities — Interest income — Interest expense ) ) Total other income INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) Provision for Income Taxes — INCOME (LOSS) FROM CONTINUING OPERATIONS ) Loss from discontinued operations, net of zero and $39,000 tax benefit for the three months ended March 31, 2013 and 2012, respectively. ) ) NET INCOME (LOSS) $ ) $ Income (loss) per share, Basic and Diluted Income (loss) from continuing operations $ ) $ Income (loss) from discontinued operations ) Total income (loss) per share $ ) $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SEARCHCORE, INC. Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, March 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation Amortization Gain on change in fair value of earn-out liabilities — ) Changes in operating assets and liabilities: Accounts receivable — ) Inventories — Prepaid expenses and deposits ) Other assets Accounts payable and accrued liabilities ) Net cash (used in) provided by operating activities ) Cash flows used in investing activities: Purchases of property and equipment ) ) Purchases of intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on note payable ) ) Payments on note payable - related party — ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing and financing activity: Shares issued pursuant to stock based compensation $ $
